******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
RUTH GLADSTEIN v. SARANN GOLDFIELD ET AL.
                (AC 36316)
                  Beach, Mullins and Bishop, Js.
     Argued October 15, 2015—officially released March 8, 2016

  (Appeal from Superior Court, judicial district of
              Fairfield, Hartmere, J.)
  Daniel J. Klau, with whom was Bradley K. Cooney,
for the appellant (plaintiff).
  Louis B. Blumenfeld, with whom, on the brief, were
Lorinda S. Coon and Lawrence J. Merly, for the appel-
lees (defendants).
                          Opinion

   BISHOP, J. The plaintiff, Ruth Gladstein, appeals
from the judgment of the trial court denying her motion
to substitute the trustee of her bankruptcy estate as
the proper plaintiff and thereafter dismissing her action
for lack of subject matter jurisdiction on the ground
that she lacked standing to bring the present action.
On appeal, although the plaintiff claims that the court
erred in denying her motion to substitute, she acknowl-
edges that she lacked standing to bring this action in
her individual name. Accordingly, she concedes that if
the court properly denied her motion to substitute, the
court’s judgment of dismissal likewise would be proper.
On appeal, therefore, we confine our review to the
question of whether the court properly denied the plain-
tiff’s motion to substitute. Concluding that the court
acted correctly, we affirm the judgment.
   The following undisputed factual and procedural his-
tory is pertinent to our consideration of the issue pre-
sented in this appeal. In 1992, the plaintiff’s mother
executed a trust document in which the plaintiff was
named as a 50 percent residual beneficiary. In 1997,
the plaintiff’s mother amended the trust document to
reduce the plaintiff’s interest to 10 percent. The action
from which this appeal arises was brought by the plain-
tiff against the defendants, her sister, Sarann Goldfield,
and her brother-in-law, Alvin Goldfield, claiming a mis-
use of trust funds and also undue influence in regard
to the 1997 amendment to the trust. The plaintiff also
named Attorney Martin Wolf and his law firm, Cohen
and Wolf, P.C., as defendants. Attorney Wolf drafted
the trust and the 1997 amendment and serves, as well,
as the trustee. It is also relevant to this appeal that in
2008, the plaintiff, then a resident of Nevada, filed a
petition in bankruptcy in the United States Bankruptcy
Court for the District of Nevada. Nowhere in her filings
in conjunction with the bankruptcy did the plaintiff list
her status as a residual beneficiary of the trust created
by her mother as an asset; nowhere in her filings did
she list, as a chose in action, her claims or potential
claims against the defendants herein regarding her
potential interest in the trust.
  That omission violated federal bankruptcy law, which
requires a debtor to disclose all assets, including inter-
ests in trusts and potential legal claims, as part of the
bankruptcy estate. See 11 U.S.C. § 541 (a) (1) (debtor
must disclose ‘‘all legal or equitable interests of the
debtor in property as of the commencement of the
case’’) and § 541 (a) (7) (duty to disclose is continuous);
see also Burnes v. Pemco Aeroplex, Inc., 291 F.3d 1282,
1288 (11th Cir. 2002) (‘‘[t]he success of [the] bankruptcy
laws requires a debtor’s full and honest disclosure’’).1
  In September, 2009, following her discharge in bank-
ruptcy, the plaintiff then brought the present action
against the defendants in her own name. The plaintiff
alleged, inter alia, that Sarann Goldfield and her hus-
band, Alvin Goldfield, committed forgery and exerted
undue influence in connection with the 1997 amend-
ment of the trust. She also alleged that Attorney Wolf
and his firm, Cohen and Wolf, P.C., breached their fidu-
ciary duties to the trust by assisting the Goldfields in
effectuating the amendment. However, once the plain-
tiff filed for bankruptcy, this claim belonged to the
bankruptcy estate and, therefore, to the trustee in bank-
ruptcy and not the plaintiff individually. In addition,
because this asset was not disclosed, it remained the
property of the trustee. See 11 U.S.C. § 554 (d) (property
not disclosed during bankruptcy remains part of bank-
ruptcy estate); Assn. Resources, Inc. v. Wall, 298 Conn.
145, 164–65, 2 A.3d 873 (2010) (undisclosed assets
remain property of bankruptcy estate); see also Burnes
v. Pemco Aeroplex, Inc., supra, 291 F.3d 1288
(‘‘[a]llowing [the debtor] to back-up, re-open the bank-
ruptcy case, and amend his bankruptcy filings, only
after his omission has been challenged by an adversary,
suggests that a debtor should consider disclosing per-
sonal assets only if he is caught concealing them’’).
  In sum, it is a fair reading of the procedural history
of this matter that the plaintiff did not bring the exis-
tence of this claim to the attention of the bankruptcy
court and the trustee appointed to oversee her assets.
Instead, once she received a bankruptcy discharge in
which this claim was not listed as an asset, she then
brought the present action in her own name.
  In response to the underlying complaint in this action,
the defendants filed motions to dismiss on the ground
that the plaintiff’s alleged interest in the trust was prop-
erly an asset of the plaintiff’s bankruptcy estate and,
as such, an asset of the bankruptcy trustee. Thus, the
defendants claimed, the plaintiff had no standing to
bring this action. Because the plaintiff lacked standing,
the defendants asserted, the court did not have subject
matter jurisdiction over the action. Accordingly, the
defendants claimed, they were entitled to a dismissal
of the action.
   The plaintiff concedes that she lacked standing to
bring this action in her own name. For that reason, and
in response to the defendants’ motions to dismiss, the
plaintiff filed a motion to substitute the bankruptcy
trustee as the proper plaintiff pursuant to General Stat-
utes § 52-109.2 Through the motion to substitute the
bankruptcy trustee as the real party in interest, the
plaintiff sought to avoid dismissal of her action. In fur-
therance of her quest to have the bankruptcy trustee
substituted as the plaintiff, and pursuant to § 52-109, the
plaintiff urged the court to interpret the term ‘‘mistake,’’
used in § 52-109, as it had been interpreted by the trial
court, Sheldon, J., in DiLieto v. County Obstetrics &
Gynecology, P.C., Superior Court, judicial district of
Waterbury, Complex Litigation Docket, Docket No.
X02-CV-97-0150435-S (January 31, 2000) (26 Conn. L.
Rptr. 345, 351), rev’d on other grounds, 265 Conn. 79,
828 A.2d 31 (2003); but tacitly approved by our Supreme
Court in DiLieto v. County Obstetrics & Gynecology,
P.C., 297 Conn. 105, 151, 998 A.2d 730 (2010) (DiLieto
II) (‘‘[u]nder § 52-109, substitution is permitted only
when the trial court determines that the action was
commenced in the name of the wrong plaintiff ‘through
mistake,’ which properly has been interpreted to mean
‘an honest conviction, entertained in good faith and not
resulting from the plaintiff’s own negligence . . .’ ’’).
Agreeing that the definition of ‘‘mistake’’ as cited in
DiLieto II offered the proper guidance, the defendants,
nevertheless, urged the court to deny the motion to
substitute. After a hearing, the court, Hartmere, J., rely-
ing on the definition of ‘‘mistake’’ advanced by the par-
ties, concluded, inter alia, that the error was the result of
the plaintiff’s own negligence and denied the plaintiff’s
motion to substitute. Consequently, the court granted
the defendants’ motions to dismiss on the ground that
the plaintiff lacked standing. This appeal followed.
   On appeal, the plaintiff now changes course and
argues that the DiLieto II definition of mistake, as
advanced by all parties at trial and embraced by the
trial court, was incorrect. Specifically, the plaintiff
argues that the court, relying on DiLieto II and the
plaintiff’s own endorsement of that case’s interpretation
of ‘‘mistake,’’ erroneously concluded that ‘‘mistake,’’ as
used in § 52-109, ‘‘mean[t] an honest conviction, enter-
tained in good faith and not resulting from the plaintiff’s
own negligence . . . .’’ Despite advocating for that pre-
cise definition of ‘‘mistake’’ before the trial court, the
plaintiff now argues that the court should have con-
cluded that a mistake may result from a party’s own neg-
ligence.
   The defendants counter that the plaintiff’s present
claim is unreviewable because she did not raise the
claim before the trial court and, more significantly,
because she induced the court’s use of the definition
of mistake cited in DiLieto II when she specifically
requested, in her trial court brief, that the court apply
that definition of mistake found in DiLieto II. The defen-
dants argue, as well, that the court properly applied the
definition of mistake cited by our Supreme Court and,
accordingly, they argue that the trial court did not abuse
its discretion in denying the motion to substitute. On
the basis of this record, we conclude that the plaintiff’s
claim is unreviewable.
  We decline to review the plaintiff’s claim because
she induced the action of the court from which she
now complains.3 ‘‘[A] party cannot take a path at trial
and change tactics on appeal.’’ Moran v. Media News
Group, Inc., 100 Conn. App. 485, 501, 918 A.2d 921
(2007). ‘‘Moreover, [t]his court routinely has held that
it will not afford review of claims of error when they
have been induced. . . . As we previously have
explained, the term induced error, or invited error, has
been defined as [a]n error that a party cannot complain
of on appeal because the party, through conduct,
encouraged or prompted the trial court to make the
[alleged] erroneous ruling. . . . It is well established
that a party who induces an error cannot be heard to
later complain about that error. . . . This principle
bars appellate review of induced nonconstitutional
error and induced constitutional error. . . . The
invited error doctrine rests [on principles] of fairness,
both to the trial court and to the opposing party.’’ (Cita-
tions omitted; internal quotation marks omitted.) State
v. Martone, 160 Conn. App. 315, 328, 125 A.3d 590, cert.
denied, 320 Conn. 904, 127 A.3d 187 (2015).
   Our review of the record reveals that the plaintiff
induced the trial court to apply the definition of mistake
adopted by Judge Sheldon in DiLieto v. County Obstet-
rics & Gynecology, P.C., supra, 26 Conn. L. Rptr. 351,
and later embraced by our Supreme Court in DiLieto
II, supra, 297 Conn. 151. Specifically, in the trial court,
the plaintiff and the defendants expressly cited and
relied on the DiLieto II definition of ‘‘mistake’’ in their
briefs filed in conjunction with the plaintiff’s motion to
substitute. Thus, the plaintiff cannot now disavow on
appeal the legal argument that she advanced in the trial
court. In short, she cannot now claim, as error, the
court’s adoption of the legal position she urged upon
the court in support of her motion to substitute. See
State v. Martone, supra, 160 Conn. App. 328.
   The plaintiff requests, nevertheless, that we consider
her claim under the plain error doctrine. ‘‘The plain
error doctrine has been codified at Practice Book § 60-
5, which provides in relevant part that [t]he court may
reverse or modify the decision of the trial court if it
determines . . . that the decision is . . . erroneous in
law. . . . The plain error doctrine is not . . . a rule of
reviewability. It is a rule of reversibility. That is, it is a
doctrine that this court invokes in order to rectify a
trial court ruling that, although either not properly pre-
served or never raised at all in the trial court, nonethe-
less requires reversal of the trial court’s judgment, for
reasons of policy. . . . The plain error doctrine is
reserved for truly extraordinary situations where the
existence of the error is so obvious that it affects the
fairness and integrity of and public confidence in the
judicial proceedings. . . . A party cannot prevail under
plain error unless it has demonstrated that the failure
to grant relief will result in manifest injustice.’’ (Citation
omitted; emphasis omitted; internal quotation marks
omitted.) State v. LaBrec, 270 Conn. 548, 559, 854 A.2d
1 (2004).
   On the basis of this record, reversal for plain error
is not warranted. Regardless of whether the court prop-
erly interpreted § 52-109, no manifest injustice results
from our refusal to entertain an argument fashioned
anew for appellate purposes, particularly where the
freshly minted argument contradicts the position that
the plaintiff advanced in the trial court. See State v.
Brunetti, 279 Conn. 39, 59 n.32, 901 A.2d 1 (2006), cert.
denied, 549 U.S. 1212, 127 S. Ct. 1328, 167 L. Ed. 2d 85
(2007). In sum, the plain error doctrine is not available
to the plaintiff because the record in this matter does
not reveal that any error exists in the trial court’s judg-
ment that is so obvious that it affects the fairness and
integrity of and the public confidence in the judicial pro-
ceedings.
   Finally, the plaintiff urges this court, if we decline to
find plain error, to utilize our supervisory powers to
review her claim first raised on appeal. This claim war-
rants no discussion as it is facially inappropriate for
the exercise of our supervisory powers. See Blumberg
Associates Worldwide, Inc. v. Brown & Brown of Con-
necticut, Inc., 311 Conn. 123, 155–161, 84 A.3d 840
(2014). Moreover, the plaintiff’s request that we review
her claim pursuant to our supervisory powers was sum-
marily raised for the first time in her reply brief. As a
result, we decline to review her claim. 2 National Place,
LLC v. Reiner, 152 Conn. App. 544, 548 n.4, 99 A.3d
1171 (‘‘[i]t is well established that [c]laims . . . are
unreviewable when raised for the first time in a reply
brief’’ [internal quotation marks omitted]), cert. denied,
314 Conn. 939, 102 A.3d 1112 (2014).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Significantly, once a trustee is appointed to administer the bankruptcy
estate, the trustee takes control of all the assets in the estate; see 11 U.S.C.
§ 323; including the ability to pursue, abandon, and make decisions in legal
actions. 11 U.S.C. § 554 (a) (trustee may abandon assets); Barger v. Car-
tersville, 348 F.3d 1289, 1292 (11th Cir. 2003) (‘‘property of the bankruptcy
estate includes all potential causes of action that exist at the time petitioner
files for bankruptcy’’). Therefore, if the plaintiff’s interest in the trust and
potential legal claim had been listed, both would have been the property
of the bankruptcy estate and under the control of the bankruptcy trustee.
See 11 U.S.C. § 704.
   2
     General Statutes § 52-109 provides: ‘‘When any action has been com-
menced in the name of the wrong person as plaintiff, the court may, if
satisfied that it was so commenced through mistake, and that it is necessary
for the determination of the real matter in dispute so to do, allow any other
person to be substituted or added as plaintiff.’’ Prior to the court’s ruling
on the plaintiff’s motion to substitute, the term ‘‘mistake’’ had been interpre-
ted by the Superior Court, Sheldon, J., to mean ‘‘an honest conviction,
entertained in good faith and not resulting from the plaintiff’s own negli-
gence, that she is the proper person to commence the lawsuit.’’ DiLieto v.
County Obstetrics & Gynecology, P.C., Superior Court, judicial district of
Waterbury, Complex Litigation Docket, Docket No. X02-CV-97-0150435-S
(January 31, 2000) (26 Conn. L. Rptr. 345, 351), rev’d on other grounds, 265
Conn. 79, 828 A.2d 31 (2003).
   3
     Because we conclude that the plaintiff’s claim is not reviewable, we
need not determine whether the court’s interpretation of the term ‘‘mistake’’
in § 52-109 was proper. We leave consideration of that issue to the day when
such claim properly may come before us.